142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Gerardo PEDRAZA-ESQUIVEL, Defendant-Appellant.
No. 97-10477.D.C. No. CR-96-00558-1.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Arizona John M. Roll, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Gerardo Pedraza-Esquivel appeals the sentence imposed following his guilty plea to conspiracy to possess with intent to distribute amphetamine.  We dismiss this appeal because Pedraza-Esquivel waived his right to appeal any sentence within the applicable guidelines range pursuant to the plea agreement, and he was sentenced in accordance with the plea agreement.  See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1282, 137 L.Ed.2d 357 (1997).


2
DISMISSED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3